RENDERED: APRIL 29, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0625-MR

JENEVE SCHEPER; CHRIS
MEINHART, PUBLIC
ADMINISTRATOR OF THE ESTATE
OF GENEVA MCEWEN; STEPHEN
MCEWEN; AND WILLIAM
STOGNER                                                               APPELLANTS


                 APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE BRIAN C. EDWARDS, JUDGE
                  ACTION NOS. 17-CI-003948 & 18-CI-005742


WHITNEY WILSON AND SCOTT
MCEWEN                                                                  APPELLEES


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES.

GOODWINE, JUDGE: Appellants Jeneve Scheper; Chris Meinhart, Public

Administrator of the Estate of Geneva McEwen; Stephen McEwen; and William

Stogner (collectively “the beneficiaries”) filed a legal malpractice suit against
attorney Whitney Wilson (“Wilson”) who represented Scott McEwen (“executor”)

in his capacity as executor of the trust. The Jefferson Circuit Court granted

summary judgment. Based on our review, finding no error, we affirm.

              The trial court summarized the facts and procedural history of the case

as follows:

              This case arises out of a Complaint filed by the
              beneficiaries of the Estate of Geneva McEwen, who died
              in May 2014. On July 29, 2014, Scott McEwen was
              appointed Executor of the Estate; Wilson represented
              Scott McEwen in his capacity as Executor. Wilson met
              with the Executor and filed an Initial Inventory of Estate
              on September 30, 2014. In May of 2017, the Executor
              informed Wilson that the value of the Estate had dropped
              since 2014. Wilson wrote a letter to the beneficiaries on
              May 23, 2017, informing them that she did not represent
              them, and that the Estate was now worth $88,137.69.
              The beneficiaries then filed an action in August 2017
              against the Executor, alleging breach of fiduciary,
              conversion, and fraud. Wilson then withdrew as attorney
              to the Executor. Plaintiffs then filed a Complaint against
              Wilson on October 4, 2018, asserting a legal malpractice
              claim. Specifically, Plaintiffs assert that Wilson
              breached her fiduciary duties to the beneficiaries of the
              Estate while acting as the Executor’s attorney.

Record (“R.”) at 833.

              On September 19, 2019, Wilson filed a motion for summary

judgment. The beneficiaries did not immediately respond to the motion. They first

moved to file an amended complaint, which the trial court granted. The




                                         -2-
beneficiaries also took Wilson’s deposition before filing their response in

opposition of Wilson’s motion for summary judgment.

                The trial court took the matter under submission, and on May 27,

2021, the court entered an order granting summary judgment in favor of Wilson.

The trial court found, “since the [beneficiaries] are neither Wilson’s clients nor

third-party beneficiaries, the legal malpractice suit cannot stand.” R. at 835. Even

if the beneficiaries had a cognizable legal malpractice claim against Wilson, the

one-year statute of limitations under KRS1 413.245 had expired. Wilson informed

the beneficiaries the value of the estate had dropped on May 23, 2017, and they

waited until October 4, 2018 to file their complaint. Thus, the action was time

barred. Additionally, the trial court noted the beneficiaries’ argument that “this

was a contractual matter and therefore should have a 15-year statute of limitations

per KRS 413 090(2).” R. at 836. However, because the breach of contract action

stemmed from Wilson’s lack of performance of legal services, the trial court

concluded the one-year statute of limitations applied. The trial court granted

summary judgment, and this appeal followed.

                On appeal, the beneficiaries argue: (1) the statute of limitations had

not expired based on the date of discovery of the malpractice; (2) they were




1
    Kentucky Revised Statutes.

                                            -3-
intended third-party beneficiaries of Wilson’s representation of the executor; and

(3) Wilson breached her fiduciary duty to fund the trust.

             First, the beneficiaries argue they timely filed their complaint against

Wilson. They claim the earliest they knew of Wilson’s alleged malpractice was

October 3, 2017 when the executor’s new attorney filed a proposed settlement in

the Jefferson District Court. They filed their initial complaint against Wilson on

October 2, 2018, which was within the one-year limitation period under KRS

413.245. The beneficiaries argue the May 23, 2017 letter did not reveal that they

had been damaged by the executor or Wilson, and they were entitled to rely on its

accuracy. They further argue Wilson’s negligence was not discoverable until she

was ordered to respond to written discovery and appear for her deposition on

September 21, 2020.

             KRS 413.245 establishes the statute of limitations for claims arising

out of professional services, including legal malpractice:

             Notwithstanding any other prescribed limitation of
             actions which might otherwise appear applicable, except
             those provided in KRS 413.140, a civil action, whether
             brought in tort or contract, arising out of any act or
             omission in rendering, or failing to render, professional
             services for others shall be brought within one (1) year
             from the date of the occurrence or from the date when the
             cause of action was, or reasonably should have been,
             discovered by the party injured. Time shall not
             commence against a party under legal disability until
             removal of the disability.


                                         -4-
              The beneficiaries argue the statute of limitations had not expired

before the filing of their complaint based on the date of discovery of their injury.

In Abel v. Austin, 411 S.W.3d 728 (Ky. 2013), the Supreme Court of Kentucky

opined, “Appellees need not show the precise date upon which Appellants

reasonably should have discovered their cause of action. Appellees need to

demonstrate only that the discovery was made, or should have been made, more

than one year before the action was commenced.” Id. at 739. There, the

appellants’ attorney received documents from opposing counsel on October 13,

2006 indicating each appellant received less than their proper share of the

settlement. Id. at 734. Appellants did not file their suit until October 31, 2007,

which was more than one year after the date appellants’ attorney received the

settlement documents. Id. at 739. Our Supreme Court affirmed the trial court

holding:

              They may not have understood why they were shorted or
              where the money went, but as of that date, they knew or
              should have known that they had a cause of action, and
              they then had one full year to investigate further, to
              resolve their doubts, to satisfy themselves that there was
              no innocent explanation for the shortfall, or to undertake
              whatever preparatory measures they felt were necessary
              before filing suit. The action was not commenced within
              one year of that date and, therefore, it was barred, as the
              trial court correctly determined.

Id. at 739.




                                          -5-
             Here, the beneficiaries received a letter from Wilson dated May 23,

2017 indicating the value of the estate and that she did not represent them. In their

response to Wilson’s motion for summary judgment, the beneficiaries argued:

             [O]ne of the beneficiaries through counsel sent two
             letters to Wilson requesting an explanation as to why the
             Estate assets had “shrunk” by more than $340,000.
             However, Wilson failed to respond to these inquiries and
             withdrew as attorney for [the Executor]. These letters
             show that the beneficiaries clearly had no idea why their
             inheritance had shrunk, attempted to ascertain from
             Wilson why their inheritance had “shrunk,” and received
             no response from her. Consequently, the beneficiaries
             were clearly not on notice that she had committed
             malpractice simply due to the fact that she sent the Letter
             to the Beneficiaries.

R. at 654.

             Contrary to the beneficiaries’ argument below, under Abel, although

they did not know why the estimated value of the estate had decreased, they knew

or should have known they had a cause of action. At least one of the beneficiaries

began to investigate the decrease in value in sending inquiry letters to Wilson. The

beneficiaries had one year from May 23, 2017 to investigate the situation further.

However, they waited until October 4, 2018 to file their complaint. As such, the

trial court correctly concluded the action was time barred.

             Because the beneficiaries’ complaint was not timely filed, we need

not address their remaining arguments. For the foregoing reasons, we affirm the

judgment of the Jefferson Circuit Court.

                                           -6-
           ALL CONCUR.



BRIEFS FOR APPELLANTS:    BRIEF FOR APPELLEE
                          WHITNEY WILSON:
Douglas E. Miller
Radcliff, Kentucky        R. Kent Westberry
                          Kristin Logan Mischel
                          Louisville, Kentucky




                         -7-